Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election without traverse of group II, claims 27-29 in the reply filed on 11/23/20 is acknowledged. Applicant’s election of spironolactone as a specific aldosterone antagonist, water and ophthalmic drop and pH adjusting agents and decreased production of lipids is also acknowledged.
Claims 14-22 and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/20.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Delyani et al. (WO 2001/034132 A2 or WO 01/34132, presented in IDS) in view of Coffey et al. (US PG pub. 2012/0252756A1).
Delyani et al. teaches a composition comprising an aldosterone antagonist formulated as, for instance, a topical ointment or cream containing the active ingredients 
Delyani et al. does not teach the claimed amount of aldosterone antagonist as 0.0000025mg/cc up to 0.005mg/cc in water, an aqueous solution, a polymer or in a surfactant. However the reference does teach use of 0.075-30% w/w of spironolactone in oil-in-water cream for ophthalmic administration.
 Coffey et al. teaches dapsone (an aldosterone antagonist) ranging from 0.005% to 5% of the total weight of the composition, see [0082], [0086] and [0091]. Coffey et al. teaches that the composition is effective in treating, controlling, ameliorating, or reversing one or more conditions or symptoms of dry eye. see abstract.
Thus Delyani et al. teaches administration of spironolactone (aldosterone antagonist) and uses 0.075-30% w/w of spironolactone in oil-in-water cream for dry eye treatment and Coffey et al. teaches use of 0.005% to 5% of the aldosterone antagonist for ocular administration that is for the treatment of dry eye condition. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount for ocular administration of aldosterone based on the guidance provided by Delyani et al. and Coffey et al. wherein .

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over 
Dahmana et al. (Targeted Nanocarrier-Mediated Ocular Delivery of Spironolactone to Improve Corneal Wound Healing: Demonstrating Tolerability and Efficacy In Vivo, 2017) in view of Coffey et al. (US PG pub. 2012/0252756A1).
Dahmana et al. discloses nanocarrier –mediated ocular delivery of spironolactone to improve corneal wound healing, see title. Dahmana et al. teaches that the aim  of  the study  was  to  develop  a  nanomicellar   formulation   of  the  potent  mineralocorticoid receptor  antagonist, spironolactone for topical application  and evaluate the tolerability  and efficacy of this formulation in countering the effects of the potent glucocorticoid, dexamethasone, on corneal wound healing in New Zealand white rabbits in vivo. The biodistribution of spironolactone and its metabolites in the cornea was also investigated, see section under AIMs. The amount of spironolactone used in the formulation was 0.1% or 0.01% of spironolactone micelles (0.1 %) made using methoxy-poly(ethylene glycol)-dihexylsubstituted-poly(lactic acid) (mPEG-hexPLA, 5.5 kDa), see methods. The 0.1% spironolactone was proved to be successful in terms of treating corneal wounds, see results.
Dahmana et al. do not teach use of the claimed amount of 0.0000025mg/cc up to 0.005mg/cc of aldosterone antagonist, spironolactone.

Thus Dahmana et al. teaches corneal wound healing amount of spironolactone (aldosterone antagonist) and uses 0.1% or 0.01% and Coffey et al. teaches use of 0.005% to 5% of the aldosterone antagonist for ocular administration that is treatment of dry eye condition. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount for ocular administration of aldosterone antagonist based on the guidance provided by Dahmana et al. and Coffey et al. wherein Dahmana et al. teaches 0.01% or 0.1% of administration of spironolactone as an aldosterone antagonist and Coffey et al. teaches the amount of aldosterone ranging from 0.005% to 5%, by performing experimental manipulations and come to the claimed amount of aldosterone antagonist for ophthalmic administration.

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,350,223. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a composition comprising from 0.0000025 mg/cc up to 0.005 mg/cc of one or more aldosterone antagonist, or isomer, salt, or solvate thereof, in suspension, solution or emulsion in water, an aqueous solution, a polymer or a nonionic surfactant as a carrier. The patented claims recite a method for reducing or preventing one or more signs, symptoms, causes or effects of dry eye or meibomian gland dysfunction comprising: administering to an ocular region of a subject a composition comprising at least one aldosterone antagonist, or isomer, salt, or solvate thereof, one or more chelating agents, and a pharmaceutically acceptable carrier for reducing or preventing one or more signs, symptoms, causes or effects of dry eye or meibomian gland dysfunction.  The patented ophthalmic composition and method reciting spironolactone, an aldosterone antagonist comprising 0.0005% to 0.005% based on the weight of the composition, is not same as the amount claimed for spironolactone (an aldosterone antagonist) comprising 0.0000025 mg/cc up to 0.005 mg/cc (considering water as a solvent, the amount translates to 0.00000025% to 0.0005% based on the weight of the composition). However optimization of the amount of spironolactone, an aldosterone antagonist would have been obvious to one of ordinary skill before the effective filing date of the claimed invention because the known and useful amount of spironolactone for ophthalmic administration was taught by the patented claims and optimization of the known amount would have provided optimum results of treating dry eye condition.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612